United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.Z., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rahway, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2309
Issued: June 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 19, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated June 9, 2008 which denied appellant’s reconsideration
request on the grounds that it was untimely filed and failed to establish clear evidence of error.
Because more than one year has elapsed between the last merit decision dated March 23, 2006
and the filing of this appeal on April 2, 2008, the Board lacks jurisdiction to review the merits of
appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly determined that appellant’s request for
reconsideration was untimely filed and that appellant’s request for reconsideration did not
demonstrate clear evidence of error.

FACTUAL HISTORY
On April 19, 2000 appellant, a 36-year-old letter carrier, injured his left wrist and left
shoulder when he fell down some stairs.1 He filed a claim for benefits on September 22, 2000,
which the Office accepted left shoulder contusion, left wrist contusion and left shoulder
tendinitis. The Office paid appropriate compensation for temporary total disability for
intermittent periods.
On November 9, 2000 appellant underwent arthroscopic surgery on his left shoulder.
In a June 29, 2004 report, Dr. George P. Glenn, Board-certified in orthopedic surgery,
stated that appellant had a four percent permanent impairment of the left upper extremity
pursuant to impairment under the American Medical Association, Guides to the Evaluation of
Permanent Impairment (fifth edition) (the A.M.A., Guides). He stated that appellant had a one
percent left upper extremity impairment for range of motion deficit of the left shoulder under
Figure 16-40 at page 476 of the A.M.A., Guides; 30 percent abduction deficit of the left shoulder
which equated to 1 percent left upper extremity impairment under Figure 16-43 at page 476; and
30 percent internal rotation deficit which yielded 2 percent impairment of the left upper
extremity under Figure 16-46 at page 479.
On June 3, 2005 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of his left upper extremity causally related to his accepted left wrist and left
shoulder conditions.
In a report dated March 29, 2005, Dr. David Weiss, an osteopath, found that appellant
had 25 percent lower extremity permanent impairment under the A.M.A., Guides. He rendered
this impairment based on the following calculations: 1 percent impairment for range of motion
deficit based on decreased left shoulder flexion, pursuant to Figure 16-40 at page 476 of the
A.M.A., Guides; 5 percent impairment for range of motion deficit based on decreased left
shoulder abduction, pursuant to Figure 16-43 at page 477; 10 percent impairment based on a 4
out of 5 motor strength deficit for left wrist extension, pursuant to Table 16-11 at page 484; 10
percent impairment based on left grip strength deficit pursuant to Table 16-34 at page 509, for a
combined left upper extremity impairment of 22 percent. Dr. Weiss added 3 percent impairment
for pain, pursuant to Figure 18-1 at page 574, for a total 25 percent left upper extremity
impairment.
In a report dated August 30, 2005, an Office medical adviser, relying on Dr. Glenn’s
findings and calculations, accorded appellant four percent left upper extremity impairment
pursuant to the A.M.A., Guides.

1

Appellant stated on the Form CA-1 that he sustained his injury on April 12, 2000. By letter dated November 30,
2000, however, he amended this assertion and informed the Office that his injury had actually occurred on
April 19, 2000.

2

By decision dated September 15, 2005, the Office granted appellant a schedule award for
four percent permanent impairment of the left upper extremity for the period June 29 to
September 24, 2004, for a total of 12.48 weeks of compensation.
On December 21, 2005 appellant’s attorney requested reconsideration of the
September 15, 2005 schedule award decision.
By decision dated March 23, 2006, the Office denied the request for modification of the
September 15, 2005 decision.
On November 16, 2006 appellant requested an oral hearing.
On March 14, 2008 appellant requested reconsideration of the September 15, 2005
schedule award decision. He did not submit any additional medical evidence.
By decision dated June 9, 2008, the Office denied appellant’s request for reconsideration
without a merit review, finding appellant had not timely requested reconsideration and had failed
to submit factual or medical evidence sufficient to establish clear evidence of error. It stated that
appellant was required to present evidence which showed that the Office made an error, and that
there was no evidence submitted that showed that its final merit decision was in error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act2 does not entitle an
employee to a review of an Office decision as a matter of right.3 This section, vesting the Office
with discretionary authority to determine whether it will review an award for or against
compensation, provides:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”
The Office, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a).4 As one such limitation, the Office has stated
2

5 U.S.C. § 8128(a).

3

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989), petition for recon. denied,
41 ECAB 458 (1990).
4

Thus, although it is a matter of discretion on the part of the Office whether to review an award for or against
payment of compensation, the Office has stated that a claimant may obtain review of the merits of a claim by:
(1) showing that the Office erroneously applied or interpreted a point of law; or (2) advances a relevant legal
argument not previously considered by the Office; or (3) constituting relevant and pertinent new evidence not
previously considered by the Office. See 20 C.F.R. § 10.606(b).

3

that it will not review a decision denying or terminating a benefit unless the application for
review is filed within one year of the date of that decision.5 The Board has found that the
imposition of this one-year time limitation does not constitute an abuse of the discretionary
authority granted by the Office under 5 U.S.C. § 8128(a).6
In those cases where a request for reconsideration is not timely filed, the Board had held
however that the Office must nevertheless undertake a limited review of the case to determine
whether there is clear evidence of error pursuant to the untimely request.7 Office procedures
state that the Office will reopen an appellant’s case for merit review, notwithstanding the oneyear filing limitation set forth in 20 C.F.R. § 10.607(b), if appellant’s application for review
shows “clear evidence of error” on the part of the Office.8
To establish clear evidence of error, an appellant must submit evidence relevant to the
issue which was decided by the Office.9 The evidence must be positive, precise and explicit and
must be manifested on its face that the Office committed an error.10 Evidence which does not
raise a substantial question concerning the correctness of the Office’s decision is insufficient to
establish clear evidence of error.11 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.12 This entails a limited review by the Office of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of the Office.13 To
show clear evidence of error, the evidence submitted must not only be of sufficient probative
value to create a conflict in medical opinion or establish a clear procedural error, but must be of
sufficient probative value to prima facie shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of the Office’s decision.14 The Board makes
an independent determination of whether an appellant has submitted clear evidence of error on
the part of the Office such that the Office abused its discretion in denying merit review in the
face of such evidence.15

5

20 C.F.R. § 10.607(b).

6

See cases cited supra note 3.

7

Rex L. Weaver, 44 ECAB 535 (1993).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (May 1991).

9

See Dean D. Beets, 43 ECAB 1153 (1992).

10

See Leona N. Travis, 43 ECAB 227 (1991).

11

See Jesus D. Sanchez, supra note 3.

12

See Leona N. Travis, supra note 10.

13

See Nelson T. Thompson, 43 ECAB 919 (1992).

14

Leon D. Faidley, Jr., supra note 3.

15

Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

4

ANALYSIS
The Office properly determined in this case that appellant failed to file a timely
application for review. It issued its last merit decision in this case on March 23, 2006. Appellant
requested reconsideration on March 14, 2008; thus, his reconsideration request is untimely as it
was outside the one-year time limit.
The Board finds that appellant’s March 14, 2008 request for reconsideration failed to
show clear evidence of error. Appellant did not submit any new factual or medical evidence in
support of his claim. His request letter did not contain any legal arguments showing error on the
part of the Office. No other evidence was received by the Office. The Board finds that the
Office did not abuse its discretion in denying further merit review. Therefore, appellant has
failed to demonstrate clear evidence of error on the part of the Office.16
CONCLUSION
The Board finds that appellant has failed to submit evidence establishing clear error on
the part of the Office in his reconsideration request dated March 14, 2008. Inasmuch as
appellant’s reconsideration request was untimely filed and failed to establish clear evidence of
error, the Office properly denied further review on June 9, 2008.

16

The Board notes the Office Branch of Hearings and Review failed to provide a review of appellant’s
November 16, 2006 request for an oral hearing. However, inasmuch as the request was filed well past the 30-day
period provided for filing such requests, the request was untimely. The Board also notes that appellant pursued
reconsideration with the Office following this request for hearing.

5

ORDER
IT IS HEREBY ORDERED THAT the June 9, 2008 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 10, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

